Case: 13-13167    Date Filed: 03/06/2014   Page: 1 of 3


                                                           [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-13167
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:12-cv-00893-MEF-SRW


EMMA FEQUIERE,
a.k.a. Emma Annan,
MATTHEW BATES-FEQUIERE

                                                             Plaintiffs-Appellants,

                                     versus


ALABAMA STATE UNIVERSITY,
ALABAMA STATE UNIVERSITY BOARD OF TRUSTEES,
in their official capacity as members of the Alabama State
University Board of Trustees,
JOSEPH SILVER,
Dr., in his official capacity as President of Alabama
State University,
ALFRED SMITH,
in his official capacity as Interim Provost and Vice President
of Academic Affairs at Alabama State University,
FREDDIE GALLOTT, JR.,
Individually and in his official capacity as Vice President
of Business and Finance of Alabama State University, et al.,

                                                           Defendants-Appellees.
              Case: 13-13167     Date Filed: 03/06/2014    Page: 2 of 3


                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Alabama
                          ________________________

                                   (March 6, 2014)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      In this case, the Magistrate Judge, granting the defendants’ motion for a

more definite statement because it was virtually impossible for them to fashion a

pleading in response to plaintiffs’ 65-page shotgun complaint asserting 13 claims,

ordered plaintiffs to amend their complaint. Plaintiffs twice missed the judge’s

deadline for amendment, so the District Court, acting pursuant to Fed. R. Civ. P.

41(b), dismissed their complaint without prejudice. Plaintiffs now appeal that

ruling.

      We review a Rule 41(b) dismissal for abuse of discretion. Gratton v. Great

Am. Commc’ns, 178 F.3d 1373, 1374 (11th Cir. 1999). Rule 41(b) provides “[f]or

failure of the plaintiff to prosecute or to comply with these rules or any order of

court, a defendant may move for dismissal of an action or of any claim against the

defendant.” Fed.R.Civ.P. 41(b). Despite the plain language of Rule 41(b)

indicating that a defendant may move for dismissal, a district court may sua sponte

dismiss a complaint under the authority of either (1) Rule 41(b), or (2) the court’s


                                          2
                Case: 13-13167    Date Filed: 03/06/2014    Page: 3 of 3


inherent power to manage its docket. Betty K Agencies, Ltd. v. M/V Monada, 432
F.3d 1333, 1337 (11th Cir. 2005). Dismissal with prejudice under Rule 41(b) is

appropriate where there is: (1) a clear record of willful contempt; and (2) an

implicit or explicit finding that lesser sanctions would not suffice. Gratton, 178
F.3d at 1374.

      Here, plaintiffs twice failed to adhere to the imposed deadline to file an

amended complaint. In the first instance, the Magistrate Judge granted an

extension of the deadline based on plaintiffs’ untimely motion to extend. The

judge warned plaintiffs that their failure to file an amended complaint could result

in dismissal. See Moon, 863 F.2d at 837. Even if plaintiffs’ claims would be time-

barred, the District Court found that there was a clear record of plaintiffs’ failure to

comply with the Magistrate Judge’s orders, and it implicitly found that the sanction

was necessary in order to avoid rewarding the plaintiffs’ noncompliance. See

Gratton, 178 F.3d at 1374

      AFFIRMED.




                                           3